Citation Nr: 1623297	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  13-06 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served in the Oregon Air National Guard from January 1960 to May 1969, and had active duty service from December 1965 to June 1966.  The Veteran died in October 2013, and the appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In a December 2014 letter, the RO recognized the appellant as the substitute claimant.

The Board notes that, in his March 2013 substantive appeal, the Veteran requested a video conference hearing before a Veterans Law Judge.  However, following the Veteran's death, neither the appellant nor her representative requested a hearing.  Therefore, the hearing request is deemed withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran's bilateral hearing loss, which is shown to have preexisted his period of active duty service, increased in severity during active duty.

2.  Tinnitus was not shown during active military service, and the Veteran's lay statements concerning the presence of tinnitus are inconsistent.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the appellant, the criteria for service connection for bilateral hearing loss have been met.  §§ 1110, 1111, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2015). 

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

With regard to the claim for service connection for bilateral hearing loss, the Board is granting the full benefit sought.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

With regard to the claim for service connection for tinnitus, prior to initial adjudication, a May 2010 letter fully satisfied the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording a VA examination.  38 U.S.C.A. § 5103A.  The Veteran's service treatment records, VA treatment records, and lay statements have been obtained and associated with the claims file.  The Veteran or the appellant have not identified any outstanding evidence pertinent to the appeal that has not been obtained.

In September 2010, the Veteran was afforded a VA examination to address the nature and etiology of his alleged tinnitus.  In October 2010, an addendum opinion was obtained.  The Board finds that the September 2010 examination report and the October 2010 addendum opinion, when taken together, are adequate to adjudicate the  claim, because they are based upon a physical examination of the Veteran, consideration of his lay statements, and a review of the record.  Furthermore, the examination report and the addendum opinion offer clear conclusions with supporting data, and a reasoned explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008).  Thus, VA has met its duty to provide a medical examination or opinion pursuant to 38 C.F.R. § 3.159(c)(4). 

The appellant has not identified any additional pertinent evidence that needs to be obtained in order to fairly adjudicate the appeal, and she has not argued any error or deficiency in the accomplishment of the duty to assist that has resulted in prejudiced in the adjudication of the appeal.  As there is no indication that additional development is necessary to assist in the adjudication of the claims, the Board finds that the duty to assist has been fulfilled.

II. Analysis

A. Pertinent Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts demonstrate that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

In making its determination, the Board is obligated to weigh the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4. The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); see also Jandreau, 492 F.3d at 1376-77.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88(2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013). In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

B.  Facts

The Veteran claimed entitlement to service connection both bilateral hearing loss and tinnitus as a result of his military service.  In his February 2010 claim, the Veteran alleged that these disabilities started in 1965, which is the year the Veteran entered active duty.  In a September 2010 statement, the Veteran stated that he was exposed to jet-engine noise during service.  He stated that, although he was provided hearing protection while flying on an T-37, he was not given protection when flying aboard T-38s, F-89Js, and F-102s.  He stated that his hearing began to deteriorate during this period, and that he also experienced tinnitus.  In his January 2011 notice of disagreement, the Veteran stated that he was a radar intercept officer until 1965, and that he was a pilot until 1969.  In his March 2013 substantive appeal, the Veteran stated that although he had his hearing checked after leaving military service, he did not have copies of those records.

Review of the Veteran's service treatment records, including records from his period of active duty and his service in the Oregon Air National Guard, reveal a number of audiometric readings from March 1960 to July 1968.  The Board notes that service department audiometric readings dated prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As such, all of the service treatments, except for the July 1968 service treatment record, must be converted ISO units.  The Board has made this conversion and will herein discuss the Veteran's audiometric test results solely in terms of ISO units.

In March 1960, the Veteran was given an audiogram as a member of the Oregon Air National Guard.  The results of that examination are as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
10
5
10
30
LEFT
10
5
10
10
45

The record also contains a number of other audiogram from the Veteran's time in the Oregon Air National Guard, including audiograms from October 1960, May 1961, April 1962, April 1963, February 1964, November 1964, March 1967, and July 1968.

The November 1964 audiogram, which is the closest audiogram to the Veteran's active duty period, revealed puretone thresholds as follows:



HERTZ
500
1000
2000
3000
4000
RIGHT
5
0
0
5
30
LEFT
5
0
0
5
40

A March 1966 examination, conducted during the Veteran's period of active duty service, revealed puretone thresholds as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
0
0
20
25
LEFT
5
0
0
25
55

A March 1967 examination revealed puretone thresholds as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
15
10
20
25
LEFT
20
10
10
30
55

A July 1968 examination revealed puretone thresholds as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
10
0
20
40
LEFT
10
0
0
25
40

In September 2010, the Veteran underwent a VA examination to address the nature and etiology of his bilateral hearing loss and tinnitus.  During the examination, the Veteran reported noise exposure as a fighter pilot during service.  He also stated that he wore a helmet for protection.  With regard to post-service noise exposure, he reported working in light manufacturing making bank bags without hearing protection, as well as seasonal hunting.  The Veteran denied any current problems with tinnitus.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
20
20
50
60
70
LEFT
20
25
45
60
70

Speech recognition testing, using the Maryland CNC Word List, revealed a speech recognition score of 94 percent bilaterally.  The Veteran was diagnosed with mild sloping to severe sensorineural hearing loss with excellent word recognition at elevated intensity levels.  With regard to the etiology of the Veteran's hearing loss, the examiner noted that, because the Veteran's service treatment records were unavailable, she was unable to provide an opinion.

In October 2010, the AOJ requested an addendum opinion from the September 2010 VA examiner that considered the Veteran's service treatment records.  In the addendum opinion, the examiner noted that there was no significant change in the Veteran's hearing during his six months of active duty service.  As a result, the examiner opined that the Veteran's bilateral hearing loss and tinnitus were less likely than not related to the Veteran's active duty service.  The examiner's reasoned that her opinion was based upon her clinical experience, the evidence in the claims file, and the Veteran's lay statements.

In a May 2011 VA treatment record, the Veteran reported decreased hearing with difficulty understanding conversation in background noise, particularly in crowds or situations with multiple talkers.  He also complained of difficulty hearing his television and hearing while driving.  He reported noise exposure as a result of his military service as a pilot, as well as civilian work in light manufacturing.  During the consultation, the Veteran denied experiencing tinnitus.  The Veteran was diagnosed with mild to severe high frequency sensorineural hearing loss with good word recognition, bilaterally.

C. Service Connection for Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has indicated that the threshold for normal hearing is between 0 and 20 decibels, and that higher thresholds show some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Even if disabling loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that it is causally related to service.  See id. at 160.

Initially, the Board notes that the Veteran was diagnosed with bilateral hearing loss as evidence by the September 2010 VA examination puretone threshold results.  Furthermore, as to the Veteran's lay statements concerning his in-service noise exposure, the Board finds these assertions to be credible given the circumstances of his service, including his period of active duty service.  38 U.S.C.A. § 1154(a).  Therefore, the remaining inquiry is whether his bilateral hearing loss is related to his active duty service exposure.

As noted above, during the Veteran's November 1964 examination, the Veteran's puretone threshold at 4000 Hz was 30 decibels in the right ear and 40 decibels in the left ear.  Since puretone thresholds above 20 decibels indicates some degree of hearing loss, see Hensley v. Brown, supra, and because an auditory threshold of 40 decibels or greater in any of the frequencies constitutes a hearing disability, the issue of whether the Veteran suffered from a preexisting bilateral hearing loss disability has been raised.  Indeed, this evidence establishes the pre-service presence of hearing loss.  Accordingly, the question in this case is whether the Veteran's bilateral hearing loss was aggravated by his active duty service.

38 U.S.C.A. § 1153 and its implementing regulation direct that service connection will be established for a preexisting disability that worsened beyond its natural progression during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Such aggravation will be rebuttably presumed where there is affirmative evidence of in-service worsening.  Conversely, aggravation will not be conceded where the preexisting disability underwent no discernable increase in severity in service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Mere "temporary or intermittent flare-ups" of a worsening preexisting condition are generally insufficient to show that in-service worsening has occurred.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).  However, the degree of in-service worsening need not be so great as to warrant compensation in order for the presumption of aggravation to attach.  Browder s. Derwinski, 1 Vet. App. 204, 207 (1991).  Notably, once the presumption of aggravation does attach, the government bears the burden of showing, by clear and unmistakable evidence "that the increase in disability is due to the nature progression of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner, 370 F.3d at 1096.

Given that a comparison of the November 1964 audiogram and the March 1966 audiogram demonstrates an increase in puretone threshold at 3000 Hz in both ears, as well as an increase in puretone threshold at 4000 Hz in his left ear, it is reasonable to conclude this represents a decrease in the Veteran's hearing acuity during active duty service.  Furthermore, the March 1967 audiogram reflects that the shift at 3000 Hz in the right ear remained consistent, and that the shift in the left ear continued to worsen.  It thus becomes necessary to point to clear and unmistakable evidence that this increase was due to the natural progression of the disability in order to deny service connection.

Although the October 2010 addendum opinion concluded that the Veteran's bilateral hearing loss was not related to his period of active service because there was no significant change in the Veteran's hearing acuity as a result of his period of active duty, this does not actually address the question of an increase from prior to service.  As a result, it cannot be said this constitutes clear and unmistakable evidence the increase was due to the natural progression of the condition.  

Accordingly, the Board concludes that the Veteran's preexisting bilateral hearing loss was aggravated beyond its natural progression by his military service.  Thus service connection is granted.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In this regard, the Board notes that the Veteran's right ear hearing acuity did not meet VA's definition of a hearing loss disability during his period of active duty.  See 38 C.F.R. § 3.385.  However, review of service treatment records from his period of active duty, as well as service treatment record following this period, reflect a continuity of symptoms, including a worsening of right ear hearing acuity at 4000 Hz, until July 1968, when his hearing acuity at 4000 Hz was 40 decibels, which meets VA's definition of a hearing loss disability.  See id.  Moreover, the Board notes that the Veteran, as a lay person, is competent to report observable symptoms, such as a decrease in hearing acuity during active duty service.  See Duenas v. Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 371 (2002).

C. Service Connection for Tinnitus

The Board notes that, unlike hearing loss, tinnitus (or, ringing in the ears) is the type of disability that the Veteran is competent to establish on the basis of his own assertions, see Charles v. Principi, supra, and that, under certain circumstances, credible assertions of continuous symptoms may be sufficient to establish service connection.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, when assessing credibility and probative value of lay assertions, such assertions must be weighed against medical and other pertinent evidence.  Cf. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In weighing credibility, VA may consider interest bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desires for monetary gain, and demeanor of the witness.  Caluza, supra.

In this case, the evidence of record simply does not persuasively demonstrate that the Veteran experienced bilateral tinnitus as asserted in connection with his claim for benefits.  Initially, the Board notes that the Veteran's service treatment records are completely silent for any complaints related to tinnitus or ringing in the ears.  Moreover, the Board finds that the Veteran's statements concerning the presence of tinnitus are not persuasive as they are inconsistent with other evidence of record, including other statements of record such as the September 2010 VA examination report and the May 2011 VA audiology consultation when he expressly denied experiencing tinnitus.  Furthermore, because there was no complaint or diagnosis of tinnitus during the September 2010 VA examination, the examiner did not provide an opinion as to etiology.  Thus, besides his February 2010 claim and September 2010 statement, there is otherwise no indication that the Veteran suffered from bilateral tinnitus.

Furthermore, statements made for the purpose of diagnosis or treatment, such as the May 2011 VA audiology consultation, "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care."  Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I. 2003); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment).

Accordingly, as there are no medical or probative non-medical indications of bilateral tinnitus at any point pertinent to this appeal, the provisions of 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303 provide no basis for allowance of the claim.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have results in disability.  See 38 U.S.C.A. § 1131.  Thus, when the collective lay and medical evidence indicates that, fundamentally, the Veteran did not have a current disability for which service connection is sought, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet App. 223, 225 (1992).  See also, Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

For all of the foregoing reasons, the Board finds that the claim for service connection for bilateral tinnitus must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, credible, and probative evidence supports the required elements of the appellant's bilateral tinnitus claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


